      Case 3:18-cr-04628-WQH Document 13 Filed 10/29/18 PageID.36 Page 1 of 3



 1

 2

 3

 4
                             UNITED STATES
 5
                                 SOUTHERN DISTRICT OF CALIFORNIA
 6
                                                 Case No.    18-cr-4628-WQH

                                                 I N F 0 R MA T I 0 N

                                                 Title 21, U.S.C., Secs. 84l(a) (1) and
                                                 846-     Conspiracy    to    Distribute
                                                 Hashish Oil; Title 21, U.S.C., Sec.
                                                 858 (a) (1) - Endangering Human Life
                                                 While Manufacturing a        Controlled
                                                 Substance; Title 21, U.S.C., Sec.
                                                 853; Title 18, U.S.C. Sec. 924 (d) (1),
                                                 and Title 28,        U.S.C.,       Sec.
13                                               246l(c)- Criminal Forfeiture

14



16         The United States Attorney charges:

17                                             Count 1

18        Beginning at a          date unknown and continuing up to and including

19   September    12,    2018,    within the    Southern District     of California,      and

20   elsewhere,     defendant      CRAIG   KEVIN       TALIAFERRO,   did      knowingly   and

21   intentionally conspire together and with other persons known and unknown,

22   to distribute hashish oil containing tetrahydrocannabinols, a Schedule

23   I Controlled Substance; in violation of Title 21,               United States Code,

24   Sections 841 (a) (1) and 846.

25                                             Count 2

26        On or about September 11,            2018,    within the Southern District of

27   California,        defendant CRAIG     KEVIN      TALIAFERRO,   did      knowingly   and

28   intentionally manufacture hashish oil containing tetrahydrocannabinols,
      Case 3:18-cr-04628-WQH Document 13 Filed 10/29/18 PageID.37 Page 2 of 3




 1   a Schedule I controlled substance, and in doing so, created a substantial

 2   risk of harm to human life; in violation of Title 21, United States Code,

 3   Section 858 and Title 18, U.S.C. Section 2.

 4                                 Forfeiture Allegations

 5         1.     The allegations contained in Counts 1                    and 2 are realleged and

 6   by their reference fully incorporated herein for the purpose of alleging

 7   forfeiture to the United States of America pursuant to the provisions of

 8   Title 21, United States Code, Section 853, Title 18, United States Code,

 9   Section 924 (d) (1), and Title 28, United States Code, Section 2461 (c).

10         2.     Upon conviction of one or more of the felony offenses alleged

11   in Counts 1 and 2, said violations being punishable by imprisonment for

12   more than one year and pursuant to Title 21, United States Code, Section

13   853 (a) (1) and    853 (a) (2), defendant CRAIG KEVIN TALIAFERRO, shall forfeit

14   to the United States all their rights, title and interest in any and all

15   property cons ti tu ting,     or   derived        from,        any proceeds        the    defendants

16   obtained, directly or indirectly, as the result of the offenses, and any

17   and all property used or intended to be used in any manner or part to

18   commit and to facilitate the commission of the                          violations alleged in
19   this indictment.

20         3.     If any   forfeitable        property,        as    a   result    of any        act     or

21   omission of the defendants         (a)    cannot be located upon the exercise of

22   due diligence;      (b) has been transferred or sold to,                     or deposited with,

23   a third party;     (c) has been placed beyond the                   jurisdiction of the Court;

24   (d)   has   been    substantially        diminished        in       value;    or    (e)    has    been

25   commingled    with    other   property      which         cannot       be    subdivided      without

26   difficulty;    it is the intent of the              United States, pursuant to Title

27   21, United States Code, Section 853(p), to seek forfeiture of any other

28
                                                   2
'   '   '   t
                    Case 3:18-cr-04628-WQH Document 13 Filed 10/29/18 PageID.38 Page 3 of 3




                1   property of the defendants up to the value of the said property subject

                2   to forfeiture.

                3

                4        DATED: October 29, 2018.

                5
                                                                           ates Attorney
                6

                7

                8
                                                                             1   tJL
                                                                         "G"./ W~HEAT   ~.
                                                                Assistant U.S. Attorney
                9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27
            28
                                                           3
